DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ogasawara et al. (US 2013/0113512 hereinafter Ogasawara).
As to claim 1, Ogasawara discloses in Figs. 1-17, a probe module (10 as shown in Fig. 12), comprising:
a plurality of probes (4a-4d as shown in Fig. 8); and a holder (1 as shown in Fig. 8) for the plurality of probes (as shown in Fig. 8), wherein the plurality of probes are arranged in a fan shape (para 0058, and also shown in Fig. 14).
As to claims 2, 15, Ogasawara discloses in Figs. 1-17, wherein the number of the probes is four (4a-4d as shown in Fig. 9).

As to claim 5, Ogasawara discloses in Figs. 1-17, wherein a surface of the holder opposite to a side facing the sample has conductivity (para 0050).
As to claim 6, Ogasawara discloses in Figs. 1-17, A probe, comprising: on one surface of a cantilever (4a-4d as shown in Fig. 9), a protrusion including a first metal surface and a first wiring (para 41, and portion 6 as shown in Fig. 9)  connected to the first metal surface; and on the other surface of the cantilever (4a-4d as shown in Fig. 9 in cantilever), a conductive layer(para 0040).
As to claim 7, Ogasawara discloses in Figs. 1-17, wherein the protrusion (4a-4b in protrusion as shown in Fig. 9) includes a second metal surface electrically separated from the first metal surface, and a second wiring connected to the second metal surface (para 0043).
As to claim 8, Ogasawara discloses in Figs. 1-17, wherein the first and second metal surfaces are in contact with one electrode pad (para 0043, as shown in Fig. 9).
As to claim 9, Ogasawara discloses in Figs. 1-17, wherein the protrusion includes a third metal surface electrically separated from the first and second metal surfaces, and a third wiring connected to the third metal surface (Fig. 9, and para 43, and paras 0054)
As to claim 12, Ogasawara discloses in Figs. 1-17, A probe, comprising:
a plurality of plate-like metal probes (4a-4d as shown in Fig. 9); and a main body that supports the plurality of metal probes (portion 1 a shown in Fig. 9), wherein tips of the plurality of metal probes are aligned in a substantially straight line (Fig. 9).
	As to claim 13, Ogasawara discloses in Figs. 1-17, further comprising: a conductive layer (portion 1 as shown in Fig. 9) on a side of the main body opposite to a side on which the plurality of metal probes are arranged (Fig. 9).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2013/0113512 hereinafter Ogasawara), in view of Chen et al. (US 2003/0141889 hereinafter Chen).
As to claim 4, 11,  Ogasawara discloses in Figs. 1-17, all of the limitations except for wherein
the plurality of probes are tungsten probes. 
However, Chen discloses wherein the plurality of probes are tungsten probes (claim 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Ogasawara and provides wherein the plurality of probes are tungsten probes, as taught by Chen for good transmitting the signal during testing. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2013/0113512 hereinafter Ogasawara), in view of Bonin et al. (US 2009/0302869 hereinafter Bonin).
As to claim 10, Ogasawara discloses in Figs. 1-17, all of the limitations except for wherein
a piezoresistive element is formed on the cantilever.
However, Bonin discloses ( in paragraph 0003) wherein a piezoresistive element is formed on the cantilever.
Thererfore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Ogasawara and provides wherein a piezoresistive element is formed on the cantilever (para 0003) for good transmitting and receiving signal during test). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	8/14/2021